Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Patent Board Decision filed on February 9, 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

(Claim 1) --A method for packaging a device, the method comprising: 
placing the device directly on a package tray; 
providing a cover having a periphery, wherein the cover is formed from a gas-permeable material at least along the periphery; 
sealing the device inside the package tray with the cover, resulting in a sealed package tray, wherein the gas-permeable material along the periphery of the cover is directly sealed to the package tray and wherein the gas-permeable material of the cover allows volatile substances to vent from the device inside the sealed package tray to outside the sealed package tray; 
sterilizing the device after sealing the device inside the package tray, wherein sterilizing the device comprises radiating the sealed package tray with sterilizing energy.--

	Claims 9 and 10 are canceled. 

(Claim 13) --A method for packaging a device, the method comprising: 
placing the device in a package tray, wherein the package tray defines an opening; 
sealing the device inside the package tray with a cover consisting of a gas-permeable sealing material, resulting in a sealed package tray, wherein the 
 cover completely covers the opening; and 
venting volatile substances from the device inside the sealed package tray to outside the sealed package tray;
sterilizing the device after sealing the device inside the package tray, wherein sterilizing the device comprises radiating the sealed package tray with sterilizing energy.--

Claims 18 and 19 are canceled. 

(Claim 20) --A product comprising: 
a package tray; 
a device comprising glucose oxidase enzyme in the package tray; 
a cover formed from a gas-permeable sealing material having an inner surface and an outer surface, wherein the inner surface of the cover is directly coupled to the package tray at a sealing perimeter of the cover to form a sealed package tray, wherein the cover includes no holes from the inner surface to the outer surface within the sealing perimeter, and wherein no barrier is located between the device and the cover such that the gas-permeable sealing material of the cover allows volatile substances to vent from the glucose oxidase enzyme inside the sealed package tray to outside the sealed package tray; and
where in the device is sterilized after being sealed inside the package tray, wherein sterilizing the device comprises radiating the sealed package tray with sterilizing energy.--


Reasons for Allowance
Claims 1-8, 11-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
sterilizing the device after sealing the device inside the package tray, wherein sterilizing the device comprises radiating the sealed package tray with sterilizing energy
where in the device is sterilized after being sealed inside the package tray, wherein sterilizing the device comprises radiating the sealed package tray with sterilizing energy
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 11, 2022 
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731